 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00108-LJO
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   ALEJANDRO CABRERA-GALLEGOS,                         TRIAL DATE: March 24, 2020
                                                         TIME: 8:30 a.m.
15                                Defendant.             COURT: Hon. Lawrence J. O'Neill
16

17                                                   STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for trial on March 24, 2020.

21          2.     By this stipulation, defendant now moves to continue the trial date until June 2, 2020, and

22 to exclude time between March 24, 2020, and June 2, 2020, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes numerous reports and video and audio recordings. All of this discovery has been either

26          produced directly to counsel and/or made available for inspection and copying.

27                 b)      Counsel for defendant desires additional time to review discovery and discuss

28          potential resolutions with his client.


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 c)      Counsel for defendant believes that failure to grant the above-requested

 2          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 3          into account the exercise of due diligence.

 4                 d)      The government agrees that a continuance will allow the parties to continue to

 5          negotiate a potential resolution and to prepare for trial in the even that those negotiations fall

 6          through..

 7                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of March 24, 2020 to June 2, 2020,

12          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13          because it results from a continuance granted by the Court at defendant’s request on the basis of

14          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15          of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19 \\\

20 \\\
21 \\\

22 \\\

23 \\\

24 \\\

25 \\\

26 \\\
27 \\\

28 \\\

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1

 2         IT IS SO STIPULATED.

 3

 4
     Dated: January 16, 2020                         MCGREGOR W. SCOTT
 5                                                   United States Attorney
 6
                                                     /s/ KATHERINE E. SCHUH
 7                                                   KATHERINE E. SCHUH
                                                     Assistant United States Attorney
 8

 9
     Dated: January 16, 2020                         /s/ Gary Huss
10                                                   Gary Huss
11                                                   Counsel for Defendant
                                                     ALEJANDRO CABRERA-
12                                                   GALLEGOS

13

14

15                                       FINDINGS AND ORDER

16         IT IS SO FOUND

17
     IT IS SO ORDERED.
18

19
       Dated:    January 21, 2020                    /s/ Lawrence J. O’Neill _____
                                                UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      3
30    PERIODS UNDER SPEEDY TRIAL ACT
